         Case 8-19-08021-ast      Doc 28    Filed 05/22/19      Entered 05/22/19 16:30:59



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In Re:                                                        Case No.:        18-75904-ast

JOANN KOLNBERGER                                              Adversary No.    19-8021-ast

                                                              Chapter:         13

                                                              Presentment Date: June 18, 2019

                                                              Judge: Alan S. Trust

JOANN KOLNBERGER,

         Plaintiff,
v.                                                              NOTICE OF DEFENDANT BANK
                                                                OF AMERICA, N.A.’S MOTION
SPECIALIZED LOAN SERVICING INC., BANK OF                        TO DISMISS DEBTOR’S SECOND
AMERICA, N.A., DEUTSCHE BANK NATIONAL                           AMENDED ADVERSARY
TRUST COMPANY, AS TRUSTEE, ON BEHALF OF                         COMPLAINT
THE HOLDERS OF THE IMPAC SECURED ASSETS
CORP., MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2006-4

         Defendants.


          PLEASE TAKE NOTICE that on June 18, 2019 at 10:30 am, Defendant Bank of

 America, N.A. (“BANA”) will move to dismiss with prejudice the Second Amended Adversary

 Complaint filed by Joann Kolnberger in this Adversary Proceeding before the Honorable Alan S.

 Trust, United States Bankruptcy Judge, at the United States Bankruptcy Court for the Eastern

 District of New York, Courtroom 960, 290 Federal Plaza, Central Islip, New York 11722.

          Any response to the Motion must be made in writing shall be due fourteen (14) days

 after the date of filing, and served upon and received by counsel for BANA, Heather Elizabeth

 Saydah, Winston & Strawn LLP, 200 Park Avenue, New York, NY 10166. The order may be

 entered without a hearing unless a timely objection is made.

          Please be advised that if an objection is timely filed to the relief requested, or if the

 Court determines that a hearing is appropriate, the Court will schedule a hearing. Notice of

 such a hearing will be provided by the applicant.
      Case 8-19-08021-ast   Doc 28   Filed 05/22/19   Entered 05/22/19 16:30:59



Dated: May 22, 2019                  Respectfully submitted,
       New York, New York
                                     WINSTON & STRAWN, LLP

                               BY:   /s/Heather Elizabeth Saydah
                                     Heather Elizabeth Saydah, Esq.
                                     200 Park Avenue
                                     New York, NY 10166
                                     (212) 294-5312
                                     hsaydah@winston.com
                                     Counsel for Bank of America, N.A.
